Case 1:20-cv-21993-MGC Document 26 Entered on FLSD Docket 08/06/2020 Page 1 of 5



                              IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                           CASE NO.: 1:20-cv-21993


  MARVELI RAYO,

              Plaintiff,

  v.

  I.C. SYSTEM, INC. and
  MD NOW MEDICAL CENTERS, INC.,

        Defendants.
  _____________________________________/

                   Defendant I.C. System, Inc.’s Response to Plaintiff’s Statement of Claim

              COMES NOW, Defendant I.C. SYSTEM, INC. (“Defendant” and/or “ICS”), by and

  through its undersigned counsel, in accordance with the Court’s Order of Referral and Order

  Regarding Court Practices and Procedures (DE 19) files its Response to Plaintiff’s Statement of

  Claim (DE 21) served on ICS on July 24, 2020 and states the following:

              1.       Rayo alleges I.C. System, Inc. violated the FDCPA and the FCCPA for sending

  her a collection letter to collect a debt owed to MD NOW MEDICAL CENTERS, INC. (“MD

  Now”). 1 Specifically, Rayo alleges the MD Now account ICS sought to collect was for medical

  treatment she received related to injuries she sustained from a work-related accident and should

  have been billed to her Worker’s Compensation carrier or her employer; but not to Rayo. 2 ICS

  denies these allegations in their entirety and maintains that its letters to Rayo did not violate the

  FDCPA or the FCCPA.



  1
      See, DE 1, generally (In Count III, Rayo also alleged Co-Defendant MD Now violated § 559.72(5) of the FCCPA.)
  2
      Ibid.
Case 1:20-cv-21993-MGC Document 26 Entered on FLSD Docket 08/06/2020 Page 2 of 5



             2.       On or about June 17, 2019, MD Now referred a delinquent account to ICS for

  collection. 3 At the time of referral, MD Now transmitted certain information relating to the

  Rayo’s Account to ICS including, inter alia, the debtor’s name “Marveli Rayo,” Rayo’s contact

  information, and identified a balance of $122.50 (consisting of $100.00 in principal and a $22.50

  collection charge) on Rayo’s Account as validly due and owing. 4 As part of its collection

  attempts, on June 20, 2019, ICS sent its initial collection letter to Rayo seeking to collect the

  “Balance Due: $122.50.” 5 Also as part of its collection attempts, on August 4, 2019, ICS sent a

  second collection letter to Rayo seeking to collect the “Balance Due: $122.50.” 6

             3.       On or about October 28, 2019, ICS received a letter from Rayo’s counsel

  disputing Rayo’s Account (“Rayo’s Dispute Letter”). 7 Rayo’s Dispute Letter was the first

  communication of any kind ICS received from Rayo and/or Rayo’s counsel related to Rayo’s

  Account. 8 After receipt of Rayo’s Dispute Letter, ICS has made no further attempt to collect

  Rayo’s Account. 9

             4.       The law is clear that § 559.72(9) of the FCCPA requires the plaintiff to show not

  just that a non-existent right was asserted but also that the defendant “possessed actual




  3
   See, Declaration of ICS’s Chief Compliance Officer / Corporate General Counsel Michelle K. Dove (“ICS Dec.”)
  attached hereto as EXHIBIT A at ¶ 6.
  4
      See, ICS Dec. at ¶ 7.
  5
      See, DE 1-4; ICS Dec. at ¶ 8.
  6
      See, ICS Dec. at ¶ 9.
  7
      See, ICS Dec. at ¶ 10 (Rayo’s Dispute Letter was dated October 21, 2019).
  8
      See, ICS Dec. at ¶ 11.
  9
      See, ICS Dec. at ¶ 12.


  2|Page
Case 1:20-cv-21993-MGC Document 26 Entered on FLSD Docket 08/06/2020 Page 3 of 5



  knowledge that the threatened means of enforcing the debt was unavailable.” 10 Rayo’s FCCPA

  claim fails as there is no evidence ICS had actual knowledge that the debt was the result of

  medical treatment provided to Rayo for injuries which “arose from [Rayo]’s work-related

  accident,” that MD Now did not “have any entitlement or authority to collect the [delinquent

  financial obligation] from [Rayo],” or that the debt “was the responsibility of [Rayo]’s employer

  and/or the insurance carrier of [Rayo]’s employer.” 11 In fact, after receipt of Rayo’s Dispute

  Letter, MD Now sent correspondence to ICS dated October 30, 2019 re-confirming the

  delinquent balance on Rayo’s Account was validly “due and outstanding.” 12

             5.       MD Now still maintains it “provided services unrelated to the workers

  compensation injury to [Rayo], at her request, as she did not have a primary care physician and

  needed to address, seek treatment for, and obtain prescription medications for her non-work

  related health issues… [and] [t]he billing and collection attempts at issue in this action are

  related to the non-work related services, not the Workers Compensation case, as alleged.” 13 MD

  Now has also provided documents supporting its position that the “billing and collection

  attempts at issue in this action are related to the medical services that [Rayo] requested and

  received – not the Workers Compensation case… [and Rayo] acknowledged her financial

  responsibility for this treatment.” 14



  10
    See, Medley v. Dish Network, LLC, No. 18-13841, 2020 WL 2092594, at *5 (11th Cir. May 1, 2020) (“We agree
  with Medley that DISH attempted to collect debt it had no legal right to collect because the debt had been
  discharged in bankruptcy, and we agree that DISH directly contacted Medley after having received notice that she
  was represented by counsel. To hold a defendant liable, however, both statutes require a plaintiff to establish that the
  debt collector possessed actual knowledge.”)

  11
       See, ICS Dec. at ¶¶ 13-14.
  12
       See, ICS Dec. at ¶ 15.
  13
       See, DE 16 at pp. 1-2; ICS Dec. at ¶ 16.
  14
       See, DE 24 at ¶¶ 3-4.

  3|Page
Case 1:20-cv-21993-MGC Document 26 Entered on FLSD Docket 08/06/2020 Page 4 of 5




                                                        Respectfully submitted by:


                                                        /s/ Joseph C. Proulx
                                                        JOSEPH C. PROULX, ESQ.
                                                        Florida Bar No.: 0056830
                                                        DALE T. GOLDEN, ESQ.
                                                        Florida Bar No.: 0094080
                                                        GOLDEN SCAZ GAGAIN, PLLC
                                                        201 North Armenia Avenue
                                                        Tampa, Florida 33609-2303
                                                        Phone: (813) 251-5500
                                                        Fax: (813) 251-3675
                                                        jproulx@gsgfirm.com
                                                        dgolden@gsgfirm.com
                                                        Counsel for Defendant I. C. System, Inc.

                                   CERTIFICATE OF SERVICE

         I hereby certify that on July 6, 2020, I electronically filed the foregoing with the Clerk of

  the Court using the CM/ECF. I also certify that the foregoing document is being served this day

  on all counsel either via transmission of Notices of Electronic Filing generated by CM/ECF or in

  some other authorized manner for those counsel or parties who are not authorized to receive

  electronically Notices of Electronic Filing.

                                                               ___________
                                                        JOSEPH C. PROULX, ESQ.
                                                        Florida Bar No.: 0056830
                                                        DALE T. GOLDEN, ESQ.
                                                        Florida Bar No.: 0094080
                                                        GOLDEN SCAZ GAGAIN, PLLC
                                                        201 North Armenia Avenue
                                                        Tampa, Florida 33609-2303
                                                        Phone: (813) 251-5500
                                                        Fax: (813) 251-3675
                                                        jproulx@gsgfirm.com
                                                        dgolden@gsgfirm.com
                                                        Counsel for Defendant I. C. System, Inc.




  4|Page
Case 1:20-cv-21993-MGC Document 26 Entered on FLSD Docket 08/06/2020 Page 5 of 5




  5|Page
